Citation Nr: 0631899	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for multiple, corneal 
scars, bilateral eyes with a traumatic cataract left eye, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for arthritis of the 
shoulders, hands, knees, feet and toes, as secondary to 
service-connected disabilities.

3.  Entitlement to service connection for fungal infection 
of the toes of both feet, as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the RO denied the veteran's 
claims for an increased rating for residuals of a shell 
fragment wound of the right leg (Muscle Group XI), an 
increased rating for multiple, corneal scars, bilateral eyes 
with a traumatic cataract left eye, service connection for 
arthritis of the shoulders, hands, knees, feet and toes, as 
secondary to service-connected disabilities, and service 
connection for fungal infection of the toes of both feet, as 
secondary to Agent Orange exposure.

In a March 2001 decision, the Board denied the veteran's 
claim for an increased rating for residuals of a shell 
fragment wound of the right leg (Muscle Group XI) and 
remanded the claims for an increased rating for multiple, 
corneal scars, bilateral eyes with a traumatic cataract left 
eye, service connection for arthritis of the shoulders, 
hands, knees, feet and toes, as secondary to service 
connected disabilities, and service connection for fungal 
infection of the toes of both feet, as secondary to Agent 
Orange exposure.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  An 
August 2002 joint motion of the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded as to the issue of an increased rating for 
residuals of a shell fragment wound of the right leg.  An 
August 2002 Court order granted the joint motion, and the 
case was returned to the Board.

Beginning in December 2002, the Board undertook additional 
development of the evidence on the issue of an increased 
rating for residuals of a shell fragment wound of the right 
leg, pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development was completed.  However, the 
regulation permitting Board development was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In view of this, the issue 
of an increased rating for residuals of a shell fragment 
wound of the right leg was remanded by the Board in August 
2003 for the RO to comply with the notice and duty to assist 
requirements of the Veterans Claims Assistance Act of 2000 
and to readjudicate the claim taking into account all 
evidence received since the statement of the case.  The 
requested development having been completed, the case was 
then once again before the Board for appellate 
consideration.

However, in November 2004, while the Board proceeded to 
decide the issue of entitlement to an increased rating for 
residuals of a shell fragment wound of the right leg, it 
determined that further notice and development was required 
for the remaining issues on appeal and therefore remanded 
those issues pursuant to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  The Board finds that the action 
requested has been sufficiently accomplished with respect to 
the issue of entitlement to service connection for arthritis 
of the shoulders, hands, knees, feet and toes, as secondary 
to service connected disabilities, but not as to the issues 
of entitlement to an increased rating for multiple, corneal 
scars, bilateral eyes with a traumatic cataract left eye, 
and entitlement to service connection for fungal infection 
of the toes of both feet, as secondary to Agent Orange 
exposure.

An Order of the Court, dated in January 2005, reflects the 
dismissal of the veteran's appeal as to the issue of 
entitlement to an increased rating for residuals of a shell 
fragment wound of the right leg.

The issue of entitlement to an increased rating for 
multiple, corneal scars, bilateral eyes with a traumatic 
cataract left eye, currently rated as 30 percent disabling, 
and entitlement to service connection for fungal infection 
of the toes of both feet, as secondary to Agent Orange 
exposure are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There are no findings or diagnoses of degenerative joint 
disease (DJD) of the shoulders, hands, left knee, feet, or 
left toes; DJD of the right knee and first 
metatarsophalangeal (MTP) joint is not related to service-
connected disability.


CONCLUSION OF LAW

Arthritis of the shoulders, hands, knees, feet and toes is 
not causally related to service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.310(a) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines 
established in the VCAA.  In this regard, the record 
reflects that the veteran has been advised of the evidence 
necessary to substantiate his claim for service connection 
for arthritis of the shoulders, hands, knees, feet and toes 
as secondary to service-connected disability.  

More specifically, a December 2004 letter advised the 
veteran of the evidence necessary to substantiate his claim, 
and the respective obligations of the VA and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, this letter was thereafter 
followed by readjudication of the claim pursuant to Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the VCAA notice letter of December 2004 did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has 
not indicated any intention to provide any additional 
evidence in support of his claim.  

Consequently, based on all of the foregoing, the Board finds 
that remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


II.  Arthritis of the Shoulders, Hands, Knees, Feet, and 
Toes

Background

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  This provision has been construed as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether 
or not the additional impairment is itself a separate 
disease or injury caused by the service connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Private medical records from Dr. Phillips for the period of 
May 1990 to June 1993 reflect that in May 1990, the veteran 
complained of big toe joint pain that he thought was gout.  
The assessment was possible gout, left greater than right, 
and bursitis of the first metacarpophalangeal joint (MPJ), 
bilaterally.  In July 1991, the veteran again complained of 
painful feet, and the diagnosis was gout of the feet.  Later 
in the month, the gout was noted to be resolving.  

VA general medical examination in February 1999 revealed 
that the veteran complained of pain in the shoulders, hands, 
knees, feet, and toes, but more so in the hands.  X-rays of 
the right tibia/fibula revealed soft tissue with some 
foreign bodies, but no complications.  Bilateral X-rays of 
the shoulders, wrists, hands, and cervical spine were 
negative.  Bilateral X-rays of the knees revealed exostosis, 
proximal left fibula, otherwise the rest of the knees 
appeared normal.  Bilateral X-rays of the feet revealed 
talo-calcaneal ligament with ossification in both feet at 
the sub-talar joint level, with the remainder of the bones, 
joints, and soft tissues normal.  The overall diagnosis 
included multiple joint pains, clinically, with no evidence 
of any deficits or any pain at the present time, and with no 
residual deficits on this examination.

VA general medical examination in March 2003 revealed that 
the veteran's complaints included right ankle pain.  X-rays 
of the right leg revealed minimal DJD of the right knee and 
first MTP joint.  

VA general medical examination in February 2004 revealed 
that the examiner reviewed the results of X-rays from March 
2003.  Those X-rays were interpreted to reveal minimal DJD 
of the right knee and right first MTP joint.  The examiner 
opined that the veteran's arthritis was not at least as 
likely as not secondary to his current service-connected 
disabilities of right leg, left thigh, right buttock, chest, 
and back.  The examiner explained that the metallic foreign 
body of shell fragments found in the tissue outside the 
affected joints were not interfering with joint movement, 
noting that these metallic foreign bodies were small, less 
than 5 millimeters (mm) size to 8 mm size.  

VA outpatient records for the period of March 2003 to April 
2006 reflect that in March 2003, the veteran complained of 
pain in the right ankle, shoulder, and hand.  It was also 
noted that the veteran had worked in construction on and off 
for a total of three months over the previous year.  


Analysis

The Board has carefully considered the evidence pertinent to 
this claim, and first notes that with respect to the claim 
for service connection for arthritis of the shoulders, 
hands, left knee, feet, and left toes, there is no current 
evidence of disability that can be linked to service-
connected disability.

More specifically, while the record does reflect the 
presence of some DJD in the right knee and toes, it does not 
reflect any findings or diagnoses of DJD in the shoulders, 
hands, left knee, feet, and left toes, and under the basic 
statutory framework and the case law, it is clear that a 
fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  It has 
also been held that to constitute a disability, there must 
be evidence of the actual current existence of "disability."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In addition, 
while there was a diagnosis of bursitis and gout in the 
veteran's feet in the early 1990's, there is no record of 
continuing problems with gout and bursitis since that time 
period, and the Board also does not find sufficient medical 
evidence that the veteran currently suffers from bursitis or 
gout.

Moreover, although the veteran in good faith believes that 
he currently suffers from arthritis of the shoulders, hands, 
left knee, feet, and left toes, he has not demonstrated any 
special education or medical training that enables him to 
diagnose a joint disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses of DJD of the shoulders, hand, left knee, feet, 
and left toes, on the other, the Board finds the latter to 
be of far more probative value, and that the preponderance 
of the evidence is clearly against entitlement to service 
connection for arthritis of the shoulders, hand, left knee, 
feet, and left toes.

As for the right knee and toes, the Board does concede that 
there has been a recent diagnosis of mild DJD as to these 
joints.  Thus, the Board finds that the required element of 
current disability has been satisfied with respect to the 
right knee and toes.  

However, as has been clearly made plain to the veteran over 
the history of this claim, in order to prevail on his claim, 
there must also be medical evidence linking a current right 
knee and toes disorder to service-connected disability, and 
the evidence does not contain such medical evidence.  In 
fact, the February 2004 VA general medical examiner examined 
the veteran and the record, and after finding that X-rays 
revealed DJD of the right knee and right first MTP joint, 
opined that the veteran's arthritis was not at least as 
likely as not secondary to his current service-connected 
disabilities of the right leg, left thigh, right buttock, 
chest, and back.  The examiner explained that the metallic 
foreign body of shell fragments found in the tissue outside 
the affected joints were not interfering with joint 
movement, noting that these metallic foreign bodies were 
small, less than 5 millimeters (mm) size to 8 mm size.  
Given the above comments by the examiner, there is no basis 
for concluding that the arthritis is in any way related to 
the service connected disabilities, either by way of direct 
causation or by way of aggravation.  It should also be noted 
that the veteran's statements seeking to relate DJD of the 
right knee and right first MTP joint to service-connected 
disability are of minimal or no weight.  Id.

Accordingly, the Board also finds that a preponderance of 
the evidence is also against a relationship between DJD of 
the right knee and first MTP joint and service-connected 
disability, and that the claim for service connection for 
arthritis of the shoulders, hands, knees, feet and toes 
should therefore be denied.  


ORDER

The claim for service connection for arthritis of the 
shoulders, hands, knees, feet, and toes is denied.




REMAND

Turning first to the issue of entitlement to an increased 
rating for multiple, corneal scars, bilateral eyes with a 
traumatic cataract left eye, currently rated as 30 percent 
disabling, the Board notes that in its remand of March 2001, 
the Board asked that the veteran be afforded a VA eye 
examination, after which the examiner was to provide a 
specific discussion of the impairment of visual acuity or 
field loss, pain, rest-requirements, and episodic incapacity 
associated with the veteran's bilateral eye disability.  A 
review of the report from the veteran's June 2001 VA eye 
examination reveals that it is not entirely compliant with 
the action requested in the Board's remand.

More specifically, while the examiner did provide a field of 
vision, the examiner did not provide a discussion of the 
results of that study as requested in the remand.  The 
Board's review of the June 2001 examination report reflects 
only the examiner's comment that the "visual fields were 
accomplished and should be attached, if not they are 
available."  The Board finds this to be particularly 
significant since the veteran is service-connected for both 
eyes, and the Board's preliminary review of the evidence 
indicates that the results of the field of vision study of 
the better eye (right) may provide the only evidence that 
would warrant entitlement to a higher rating in this matter.  
Moreover, since the examination results are now over 5 years 
old, the Board finds that the veteran should be provided 
with a new eye examination, after which the examiner should 
provide the same information that was previously requested 
in addition to more specific discussions as to the results 
of field of vision studies of both eyes, including whether 
visual concentric contraction in each eye is demonstrated to 
5 degrees, to 15 but not to 5 degrees, to 30 but not to 15 
degrees, to 45 but not to 30 degrees, or to 60 but not to 45 
degrees.

With respect to the issue of entitlement to service 
connection for fungal infection of the toes of both feet, as 
secondary to Agent Orange exposure, the Board finds that the 
record does not reflect the existence of any letter from the 
RO that would constitute a sufficient VCAA notice letter.  
(A December 2004 letter identifies the issue but does not 
indicate the evidence necessary to substantiate the claim or 
the respective obligations of VA and the veteran in 
obtaining that evidence.)  Thus, the Board finds that the 
appellant should be provided with a new VCAA notice letter 
as to this claim, advising him of the evidence necessary to 
substantiate the claim, and the respective obligations of VA 
and the appellant in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran should also 
be asked to provide any evidence in his possession that 
pertains to the claim, and advised of the bases for 
assigning effective dates.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new 
VCAA notice letter as to the claim for 
service connection for fungal infection 
of the toes of both feet, as secondary 
to Agent Orange exposure, noting the 
evidence necessary to substantiate the 
claim, and the respective obligations 
of VA and the appellant in obtaining 
such evidence.  The appellant should 
also be asked to provide any evidence 
in his possession that pertains to this 
claim and advised of the bases for 
assigning effective dates.

2.  The veteran should also be afforded 
a new VA eye examination to determine 
the nature and severity of the 
veteran's service-connected bilateral 
eye disability.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner 
in the VA examination report.  Any and 
all studies deemed necessary, to 
include field of vision, should be 
performed.  The examiner is requested 
to include the total field of vision 
for each eye.  See 38 C.F.R. § 4.76a 
(2006).  The examiner is also requested 
to provide a specific discussion of the 
impairment of visual acuity or field 
loss, pain, rest-requirements, and 
episodic incapacity associated with the 
veteran's bilateral eye disability.  
Complete rationale for all opinions 
expressed should be provided.

The examiner should also specifically 
comment on whether field of vision 
studies reflect that visual concentric 
contraction in each eye is demonstrated 
to 5 degrees, to 15 but not to 5 
degrees, to 30 but not to 15 degrees, 
to 45 but not to 30 degrees, or to 60 
but not to 45 degrees.

3.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issues of 
entitlement to an increased rating for 
service-connected multiple, corneal 
scars, bilateral eyes with a traumatic 
cataract left eye and entitlement to 
service connection for fungal infection 
of the toes of both feet, as secondary 
to Agent Orange exposure, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


